DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/14/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection, 101 rejection, and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/14/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6-9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro (US20150087959) in view of Matthiesen (US20190261927).
	Regarding claim 1, Ro teaches a filter method for reducing interferences in a measuring signal (E1), the interference being caused by a magnetic field of a rotatable medical imaging system (1) while the measuring signal (E1) is measured in a differential voltage measuring system (11), the measuring signal (E1) corresponding to a bioelectric signal (Fig. 2, [0027-0031], [0040]), the filter method comprising:
capturing a frequency value of a rotation of a gantry, the gantry being included in the rotatable medical imaging system (1) ([0040-0041], [0043], [0046], wherein the frequency of the gantry is “captured” by capturing the R(t) signal because the frequency of the gantry is indicated by or otherwise exists within the R(t) signal itself; For example, according to convolution theorem, convolution in the time domain is equivalent to multiplication in the Fourier (frequency) domain. Therefore it would be obvious to obtain the interference signal S by multiplying the Fourier transform of h_R_U(t) by the Fourier transform of R(t). Calculating the Fourier transform of R(t) “captures” the frequency of gantry rotation because the Fourier transform of the signal contains the frequency spectrum of the signal, and because R(t) represents angular position in time, the Fourier transform of R(t) contains the frequencies of gantry rotation. Additionally, in ¶[0043] Ro discloses testing with different gantry speeds, rather than angular position, and in ¶[0046] Ro discloses using rotation of the gantry as a parameter, clearly meaning rotation speed, instead of angular position);
generating a virtual reference signal (R(t)) having a frequency of the frequency value ([0040-0041], [0043], wherein R(t) is a signal representing angular position as disclosed earlier above and thus would contain a frequency of the gantry rotation as evidenced in its Fourier transform);
estimating an amplitude and a constant phase offset of an estimated interference signal (S), the estimating being based on the virtual reference signal (R(t)) and the measuring signal (E1) ([0028], [0040-0041], wherein determining the interference value S comprises estimating its amplitude and constant phase offset, and wherein the interference “value” S is a time-variant signal due to it being a result of a convolution of two time variant signals h_R_U(t) and R(t)); and
filtering the measuring signal (E1) by subtracting the estimated interference signal (S) from the measuring signal (E1) ([0030]).
However, Ro fails to teach estimating the amplitude and the constant phase offset via an adaptive signal filter and filtering the measuring signal with the adaptive signal filter.
In an analogous system for filtering signals field of endeavor, Matthiesen teaches such a feature. Matthiesen teaches measuring cardiac signals via electrodes and removing noise due to interference via an adaptive filter algorithm ([0016-0018]). Matthiesen further teaches estimating amplitude and phase shift of a noise component and subtracting via an adaptive filter (100) ([0016], [0020], [0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ro with the teachings of Matthiesen to use an adaptive filter to perform the estimation and subtraction of an interference signal. By using an adaptive filter, an algorithm responsible for the estimations may be optimized and/or adapted to multiple situations, thereby improving speed, accuracy, and versatility. For example, Matthiesen teaches continuously updating parameters to take into account expected development of each parameter and actual values of new samples ([0053-0054]).
Regarding claim 3, Ro in view of Matthiesen teaches the invention as claimed above in claim 1.
Ro further teaches wherein the estimating comprises: estimating the amplitude of the estimated interference signal based on a position of an examination couch ([0045-0046]).
Regarding claim 6, Ro in view of Matthiesen teaches the invention as claimed above in claim 1.
Ro further teaches wherein the rotatable medical imaging system includes a computed tomography system ([0011-0013], [0040]).
Regarding claim 7, Ro teaches a filter apparatus (11) (Claims 13-14, [0024], [0027], [0032], wherein the EKG measuring apparatus 11 includes a processing unit 15 configured to process and correct/filter EKG signals), comprising:
an input interface (7) to receive a frequency value of a rotation of a gantry (1), the gantry being included in a medical imaging system (1) ([0027], [0040-0041], [0043], [0046], wherein the frequency of the gantry is “captured” by capturing the R(t) signal because the frequency of the gantry is indicated by or otherwise exists within the R(t) signal itself; For example, according to convolution theorem, convolution in the time domain is equivalent to multiplication in the Fourier (frequency) domain. Therefore it would be obvious to obtain the interference signal S by multiplying the Fourier transform of h_R_U(t) by the Fourier transform of R(t). Calculating the Fourier transform of R(t) “captures” the frequency of gantry rotation because the Fourier transform of the signal contains the frequency spectrum of the signal, and because R(t) represents angular position in time, the Fourier transform of R(t) contains the frequencies of gantry rotation. Additionally, in ¶[0043] Ro discloses testing with different gantry speeds, rather than angular position, and in ¶[0046] Ro discloses using rotation of the gantry as a parameter, clearly meaning rotation speed, instead of angular position);
generating a virtual reference signal (R(t)) having a frequency of the frequency value captured ([0040-0041], [0043], wherein R(t) is a signal representing angular position as disclosed earlier above and thus would contain a frequency of the gantry rotation as evidenced in its Fourier transform);
estimating an amplitude and a constant phase offset of an estimated interference signal (S) of a measuring signal (E1), the amplitude and the constant phase offset being estimated based on the virtual reference signal (R(t)) and the measuring signal (E1) ([0028], [0040-0041], wherein determining the interference value S comprises estimating its amplitude and constant phase offset, and wherein the interference “value” S is a time-variant signal due to it being a result of a convolution of two time variant signals h_R_U(t) and R(t)); and
filtering the measuring signal (E1) by subtracting the estimated interference signal (S) from the measuring signal (E1) to obtain a filtered measuring signal (E2) ([0030]).
However, Ro fails to teach the filter apparatus comprising: a reference signal generator to generate the virtual reference signal; and an adaptive filter to estimate the amplitude and the constant phase offset of the estimated interference signal of a measuring signal, and to filter the measuring signal by subtracting the estimated interference signal from the measuring signal.
In an analogous system for filtering signals field of endeavor, Matthiesen teaches such a feature. Matthiesen teaches using an amplifier stage (30) as a reference signal generator (Fig. 6, [0076-0077]). Matthiesen further teaches an adaptive filter (100) configured to estimate sine wave amplitude, phase shift, and frequency based on measured signals and a signal reference (Fig. 6, [0020], [0051], [0076-0077]) and to subtract an estimated noise signal (105) from the original input signal (103) ([0028-0029], [0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ro to include a reference signal generator and an adaptive filter as taught by Matthiesen. Devices for implementing Ro’s methods would be provided by including the signal generator and filter taught by Matthiesen ([0051], [0076]). By having devices that implement or perform Ro’s methods, practicality is achieved.
Regarding claim 8, Ro in view of Matthiesen teaches the invention as claimed above in claim 7.
Ro further teaches a differential voltage measuring system (11, 13) for measuring bioelectric signals, the differential voltage measuring system (11, 13) comprising the filter apparatus (11) (Claim 13, [0024], [0027], [0032], wherein the EKG measuring apparatus 11 comprises EKG sensors/electrodes 13 which measure EKG signals of a patient P).
Regarding claim 9, Ro in view of Matthiesen teaches the invention as claimed above in claim 8.
Ro further teaches a rotating medical imaging system (1) ([0040]), comprising: a scan unit (1) ([0040]); the differential voltage measuring system of claim 8 (11, 13) ([0027]); and a control device (7) to activate the scan unit as a function of the filtered measuring signals ([0017], [0019], [0027], [0033], wherein the corrected/filtered EKG signal may be used to trigger further measurements using the medical imaging examination device 1).
Regarding claim 17, Ro in view of Matthiesen teaches the invention as claimed above in claim 9.
Ro further teaches wherein the rotating medical imaging system (1) is a CT system ([0024], [0040], [0046]).
Claims 2, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ro (US-20150087959) in view of Matthiesen (US20190261927) as applied to claim 1 above, and further in view of McCombie (US20160345844).
Regarding claim 2, Ro in view of Matthiesen teaches the invention as claimed above in claim 1.
Ro further teaches position of an examination couch as a parameter for estimating an interference signal (S) ([0045]), and the examination couch being included in the rotatable medical imaging system (1) ([0019], [0024], wherein EKG sensors may be integrated in an examination couch of the medical imaging examination device). Therefore, Ro teaches the variable position of the couch has an effect on the interference value (and position is related to speed).
However, Ro fails to teach wherein an adjustment speed of the adaptive filter is selected as a function of a speed of movement of the examination couch of the rotatable medical imaging system.
In an analogous method for measuring bioelectric signals field of endeavor, McCombie teaches such a feature. McCombie teaches a body-worn system for continuous noninvasive measurement of vital signs, including measuring ECGs ([0054]). McCombie teaches an adaptive filter which weighs the update rate of latest measurements based on variance of measurements in a moving time window ([0058], wherein the update rate can be fast or slow depending on variance in a moving time window and wherein the update rate is selected by the filter, and the variance in position of an examination couch in a moving time window would comprise speed of movement of the examination couch).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ro to include update rate of the adaptive filter as an adjustable parameter as taught by McCombie ([0058]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Ro to have the update rate be a function of couch speed. Since Ro teaches couch position has an effect on the estimated interference value ([0045]) and McCombie teaches weighing update rate based on variance of measurements ([0058]), the combined teaching would suggest weighing update rate based on couch speed because the variance of couch position in a moving time window would comprise a speed of the couch. The modification would result in providing appropriate reaction time, as recognized by McCombie ([0058]), corresponding with changes in couch position, or couch speed, and thus predictably result in a more accurate measurement of an interference signal.
Regarding claim 12, Ro in view of Matthiesen and McCombie teaches the invention as claimed above in claim 2.
Ro further teaches wherein the estimating comprises: estimating the amplitude of the estimated interference signal based on a position of the examination couch ([0045-0046], wherein determining an interference signal comprises estimating its amplitude).
Regarding claim 16, Ro in view of Matthiesen and McCombie teaches the invention as claimed above in claim 2.
Ro further teaches wherein the rotatable medical imaging system (1) includes a computed tomography system ([0024], [0040], [0046]).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ro (US-20150087959) in view of Matthiesen (US20190261927) as applied to claims 1 and 3 above, and further in view of Kato (JP2005319200).
Regarding claim 4, Ro in view of Matthiesen teaches the invention as claimed above in claim 1.
However, Ro fails to teach wherein the estimating comprises: determining the amplitude as a function of at least one of a size of a patient, or a cable position of a measuring signal cable.
In an analogous method for filtering out magnetic noise from a bioelectric signal, Kato teaches such a feature. Kato teaches a magnetic resonance imaging apparatus capable of filtering out magnetic field noise from a biopotential signal (Abstract). Kato further teaches the noise signal caused by magnetic fields varies depending on body shape of a subject and position of the electrocardiogram electrode and cable from the electrode ([0013], [0067]). Kato teaches by sampling noise via a circuit composed of an ECG sensor and the subject, the sampled noise is inherently a function of the size of the subject and position of the electrodes and thus cable ([0026-0027], [0036], [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ro to incorporate body shape and electrode/electrode cable position as parameters for calculating noise as taught by Kato ([0013], [0067]). By accounting for body shape and cable position, the estimation of the noise signal would be more accurate/reliable as taught by Kato ([0013], [0067]).
Regarding claim 14, Ro in view of Matthiesen teaches the invention as claimed above in claim 3.
However, Ro fails to teach wherein the estimating comprises: determining the amplitude as a function of at least one of a size of a patient on the examination couch, or a cable position of a measuring signal cable.
Kato teaches a magnetic resonance imaging apparatus capable of filtering out magnetic field noise from a biopotential signal (Abstract). Kato further teaches the noise signal caused by magnetic fields varies depending on body shape of a subject and position of the electrocardiogram electrode and cable from the electrode ([0013], [0067]). Kato teaches by sampling noise via a circuit composed of an ECG sensor and the subject, the sampled noise is inherently a function of the size of the subject and position of the electrodes and thus cable ([0026-0027], [0036], [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ro with the teachings of Kato incorporate body shape and electrode/electrode cable position as parameters for calculating noise. By having the noise or interference signal be a function of body shape or cable position, the estimation of the noise signal would be more accurate as taught by Kato ([0013], [0067]).
Claims 10 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ro (US-20150087959) in view of Matthiesen (US20190261927) as applied to claim 1 above, and further in view of Rey (US20150094561).
Regarding claim 10, Ro in view of Matthiesen teaches the invention as claimed above in claim 1.
Ro further teaches a differential voltage system (11) including a processing unit (15), a computation unit (17), and a storage device (19) configured to carry of the methods of claim 1 and is connected to a medical imaging examination device (1) ([0018-0019], [0027], wherein storage unit 19 may comprise a storage device).
However, Ro fails to teach a non-transitory computer-readable medium storing a computer program directly loadable into a storage device of a differential voltage measuring system, the computer program including program sections that, when executed in the differential voltage measuring system, cause the differential voltage measuring system to carry out the method of claim 1.
Rey teaches reduction of MRI interference from electrocardiogram using lead information ([0008-0009]) and using a filter to estimate and subtract an interference signal (N(f)) to produce a physiological signal (S(f)) without noise ([0042]). Rey further teaches a non-transitory computer-readable storage medium containing software configured to perform the methods described (Claims 11 & 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ro to include a computer-readable storage medium containing software to carry out Ro’s method as taught by Rey (Claims 11 & 17). The non-transitory computer-readable storage medium would provide a means for transferability and/or reproducibility of the methods and function of the invention onto a plurality of other rotatable medical imaging systems. The storage medium containing instructions would further improve ease of implementing the methods described. Moreover, Ro discloses the medical imaging examination device may include the EKG measuring apparatus (differential voltage measuring system) capable of executing the methods described ([0018-0019]), thus when combined with the teachings of Rey, the computer-readable storage medium may be loadable to the EKG measuring apparatus taught by Ro.
Regarding claim 11, Ro in view of Matthiesen teaches the invention as claimed above in claim 1.
Ro further teaches a differential voltage system (11) including a processing unit (15), a computer unit (17), and a storage unit (19) configured to carry of the methods of claim 1 and is connected to a medical imaging examination device (1) ([0018-0019], [0027], wherein computation unit 17 may comprise a computer unit).
However, Ro fails to teach a non-transitory computer-readable medium storing program sections that, when executed by a computer unit, cause the computer unit to carry out the method of claim 1.
Rey teaches reduction of MRI interference from electrocardiogram using lead information ([0008-0009]) and using a filter to estimate and subtract an interference signal (N(f)) to produce a physiological signal (S(f)) without noise ([0042]). Rey further teaches a non-transitory computer-readable storage medium containing software configured to perform the methods described (Claims 11 & 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ro to include a computer-readable storage medium containing software to carry out Ro’s method as taught by Rey (Claims 11 & 17). The non-transitory computer-readable storage medium would provide a means for transferability and/or reproducibility of the methods and function of the invention onto a plurality of other rotatable medical imaging systems. The storage medium containing instructions would further improve ease of implementing the methods described.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ro (US-20150087959) in view of Matthiesen (US20190261927) and McCombie (US20160345844) as applied to claim 2 above, and further in view of Kato (JP2005319200).
Regarding claim 13, Ro in view of Matthiesen and McCombie teaches the invention as claimed above in claim 2.
However, Ro fails to teach wherein the estimating comprises: determining the amplitude as a function of at least one of a size of a patient, or a cable position of a measuring signal cable.
Kato teaches a magnetic resonance imaging apparatus capable of filtering out magnetic field noise from a biopotential signal (Abstract). Kato further teaches the noise signal caused by magnetic fields varies depending on body shape of a subject and position of the electrocardiogram electrode and cable from the electrode ([0013], [0067]). Kato teaches by sampling noise via a circuit composed of an ECG sensor and the subject, the sampled noise is inherently a function of the size of the subject and position of the electrodes and thus cable ([0026-0027], [0036], [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ro with the teachings of Kato incorporate body shape and electrode/electrode cable position as parameters for calculating noise. By having the noise or interference signal be a function of body shape or cable position, the estimation of the noise signal would be more accurate as taught by Kato ([0013], [0067]).

Allowable Subject Matter
Claims 5, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5 and 15: Within the context of claims 1 and 2, the prior art of record does not teach or reasonable suggest to the ordinarily skilled artisan that “wherein a magnetic field constant is assigned to a system including the differential voltage measuring system; and the estimating the amplitude of the estimated interference signal is based on the magnetic field constant” as recited in claims 5 and 15.
The most relevant prior art cited, Ro (US20150087959) teaches an interference in EKG signals may be produced by gantry rotation of a computed tomography device ([0005]). However, Ro fails to explicitly teach how gantry rotation causes the interference and thus fails to teach or suggest assigning a magnetic field constant to the CT system including the EKG apparatus and estimating the interference signal based on the magnetic field constant. Because EKG or differential voltage measuring systems are sensitive to electronic/electromagnetic interferences, estimating an interference signal based on a magnetic field constant/parameter may allow for a more accurate estimation.
Regarding claims 18 and 19: Within the context of claims 1 and 7, the prior art of record does not teach or reasonably suggest to the ordinarily skilled artisan that “wherein the capturing the frequency value comprises: obtaining an actuation signal of the gantry; or obtaining a control signal corresponding to the actuation signal” and “wherein the input interface is to receive the frequency value by: obtaining an actuation signal of the gantry; or obtaining a control signal corresponding to the actuation signal” as recited in claims 18 and 19 respectively.
The most relevant prior art cited, Ro (US20150087959) teaches an interference in EKG signals may be produced by gantry rotation of a computed tomography device ([0005]). Ro further teaches estimating an interference signal using predefined parameters of a medical imaging device ([0033-0034]), thus Ro fails to teach or suggest capturing the frequency value (rotation speed of gantry) during actual actuation of the gantry or while the gantry is rotating. Because Ro teaches the control unit of the medical imaging device (CT scanner) sets required parameters, such as rotation speed of a gantry ([0043], [0046]), for measurements ([0027]), there is no need to capture/measure a frequency value by actuating the gantry or making the gantry rotate as the frequency value is already known.
Regarding claim 20: Within the context of claim 1, the prior art of record does not teach or reasonably suggest to the ordinarily skilled artisan that “wherein the interference is caused by magnetization of the gantry; and a strength of the magnetic field is less than 1 mT” as recited in claim 20.
The most relevant prior art cited, Ro (US20150087959) teaches an interference in EKG signals may be produced by gantry rotation of a computed tomography device ([0005]). However, Ro fails to explicitly teach how gantry rotation causes the interference and thus fails to teach or suggest the interference is caused by magnetization of the gantry nor wherein a strength of the magnetic field is less than 1 mT.

Response to Arguments
Applicant's arguments filed 07/14/2022 with respect to claims 1-20 have been fully considered but they are not persuasive.
Applicant argues that neither Ro nor Matthiesen describes or suggests at least, “capturing a frequency value of a rotation ... [and] generating a virtual reference signal having a frequency of the frequency value,” as recited by amended claim 1. Applicant further states the Examiner equates the interference value of Ro to the claimed “virtual reference signal”.
	Examiner respectfully disagrees. To clarify, the signal R(t) comprises the virtual reference signal and the interference value S comprises an interference signal as taught by Ro in ¶[0040]:

“[0040] When a computed tomography device is used as a medical imaging examination device 1, the interference value may be determined using a similar linear estimation method, by estimating the pulse response to gantry rotation as a parameter pa. The interference value S here is obtained from:
S = h_R_U(t) * R(t),
where “*” is the convolution operator again, R(t) is the angular position of the gantry and h_R_U(t) is the pulse response measured due to the excitation R(t) as the signal in the capacitive EKG sensor 13”

First, a convolution is of two signals to produce a third signal and thus the “interference value S” comprises an interference signal. Secondly, the frequency of the gantry rotation is “captured” by capturing the R(t) signal itself because the frequency of the gantry rotation is indicated by or otherwise exists in a preserved state within the R(t) signal itself. For example, according to convolution theorem, convolution in the time domain is mathematically equivalent to multiplication in the Fourier (frequency) domain. It would therefore be obvious to obtain the interference signal S by multiplying the Fourier transform of h_R_U(t) by the Fourier transform of R(t), and compute the inverse Fourier transform to get back to the time domain in order to obtain a time-variant interference signal S. Calculating the Fourier transform of R(t) reads on “capturing” the frequency of gantry rotation because the Fourier transform of a time-variant signal gives the frequency spectrum/components of said signal. And since R(t) represents angular position in time, the Fourier transform of R(t) contains the frequency of gantry rotation. Additionally, in ¶[0043] Ro discloses testing with different gantry speeds, rather than angular position, and in ¶[0046] Ro discloses using rotation of the gantry as a parameter, clearly meaning rotation speed, instead of angular position, wherein gantry rotation speed comprises a frequency of gantry rotation. Therefore, Ro teaches “capturing a frequency value of a rotation ... [and] generating a virtual reference signal having a frequency of the frequency value,” as recited by amended claim 1.
Regarding independent claim 7, the same reasonings above regarding claim 1 apply similarly. Subsequently, dependent claims 2-4, 6, 8-14, and 16-17 remain rejected under 35 U.S.C. § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793